Title: General Orders, 4 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday Novr 4th 1782
                     
                     Parole Kingston.
                     Countersigns Leeds, Malden.
                  
                  The Jersey Brigade will be mustered for the month of october the 5th the York line the 6th the first Massachts the 7th the second the 8th and the 3d Brigade the 9th inst.
                  
               